127 S.W.3d 269 (2003)
Clinton Brady WELLS, Appellant,
v.
The STATE of Texas, Appellee.
No. 10-03-340-CR.
Court of Appeals of Texas, Waco.
December 17, 2003.
Randy Taylor, Law Office of Randy Taylor, Yantis, for Appellant/Relator.
John R. Roach, Collin County District Attorney, McKinney, for Appellee/Respondent.
Before Chief Justice GRAY, Justice VANCE, and Judge STROTHER (Sitting by Assignment).[1]

MEMORANDUM OPINION
PER CURIAM.
A jury convicted Clinton Wells of possession of less than one gram of methamphetamine. The court sentenced him to two years' confinement in a state jail, suspended imposition of sentence, and placed him on community supervision for five years. Wells timely perfected this appeal.
He has now filed a motion to withdraw his notice of appeal. Rule of Appellate Procedure 42.2(a) provides:
At any time before the appellate court's decision, the appellate court may dismiss the appeal if the party that appealed withdraws its notice of appealby filing a written withdrawal in duplicate with the appellate clerk, who must immediately send the duplicate copy to the trial court clerk. An appellant must personally sign the written withdrawal.
Tex.R.App. P. 42.2(a).
We have not issued a decision in this appeal. Wells personally signed the motion. The Clerk of this Court has sent a duplicate copy to the trial court clerk. See id.; McClain v. State, 17 S.W.3d 310, 311 (Tex.App.-Waco 2000, no pet.) (per curiam). Accordingly, Wells's appeal is dismissed.
NOTES
[1]  Ralph T. Strother, Judge of the 19th District Court of McLennan County, sitting by assignment of the Chief Justice of the Texas Supreme Court pursuant to section 74.003(h) of the Government Code. See Tex. Gov't Code Ann. § 74.003(h) (Vernon Supp.2004).